We granted a rehearing upon the petition of the respondents. The case was again argued and additional briefs were filed. We are satisfied with the correctness of the legal principles thus far determined and applied, but in the light of arguments presented subsequent to our opinion we deem it advisable to add another chapter.
We considered the question of the power of the district court to dismiss an appeal from the county court under the provisions *Page 501 
of § 28-0801, Rev Code ND 1943, and determined that this section did not apply to appeals from county court in probate matters and that the district court erred in the dismissal. This question was raised in the brief of the appellant and ignored by the respondents. In the petition for rehearing which presents several grounds the respondents for the first time challenge the right of the appellant to question the validity of the order upon the ground of power which he points out was not urged before the trial court. In his petition the respondent states, "We believe that since this question was not briefed or argued, as far as we were concerned, and very little by appellant, that we should have an opportunity to brief the same, by virtue of a rehearing in the matter."
Upon reargument the appellant seeks to serve the same sauce by arguing that the respondents having remained silent upon the question of the trial court's power to issue the order in their brief and argument upon the hearing in this court and not having then raised the point that the power of the court to make the order has not been questioned in the court below, it cannot be urged for the first time in the petition for rehearing. The general rule is that this court will not grant a rehearing upon questions not raised upon the hearing of an appeal either in the briefs or in oral argument. Muhlhauser et al. v. Becker et al., currently decided, 76 N.D. 402, 37 N.W.2d 352; Ellison v. La Moure,30 N.D. 43, 151 N.W. 988; McCaull-Webster Elevator Co. v. Adams,39 N.D. 259, 167 N.W. 330, LRA1918D 1036; Raad v. Grant, 43 N.D. 546,169 N.W. 588; Anderson v. Northern  Dakota Trust Co. 67 N.D. 458,274 N.W. 127; Rindlaub v. Rindlaub, 19 N.D. 352, 125 N.W. 479; John A. Tolman Co. v. Bowerman, 6 S.D. 206, 60 N.W. 751. The petition for rehearing in this case covered four points including the merits of the application. We decided to grant a general rehearing on all issues in the case and review the entire controversy, and now proceed with the opinion with reference to the appellant's application to be relieved of default which is made under the provisions of § 28-2901, Rev Code ND 1943.
We have again considered the correspondence between the attorneys for the respective parties. It is clear that the *Page 502 
appellant himself cannot be blamed for the situation that developed. He was involved in three separate matters of litigation involving Thekla Tooz and arising out of the estate of the decedent, all of which might have properly been brought on for trial and tried at the term of the district court of Dunn County that convened on May 25, 1948. He had placed his litigation in the hands of an experienced and competent attorney, one on whom he might properly rely with reference to matters of procedure and merit. The fault lies with his attorney who we are satisfied became confused as to the exact status of this particular case, and erroneously assumed that it would not be tried in Dunn County, but had been transferred elsewhere for trial. The failure of counsel for the appellant to appear at the trial was not deliberate, although it might have been avoided by closer attention to the files of the three cases. His neglect is nevertheless excusable under the circumstances.
In the first paragraph of the syllabus of Citizens' Nat. Bank v. Branden, 19 N.D. 489, 126 N.W. 102, 27 LRA NS 858, it is said, "Courts favor the trial of cases upon their merits, and, in a case where a trial court has refused to open a default and permit a defense to be made, the reviewing court will not only inquire as to whether the discretion of the trial court in denying the application has been soundly exercised, but will examine the facts shown for the purpose of determining whether or not, in the interests of justice and right, and under the liberal construction generally given the statute permitting a court to open a default upon a proper showing, the default should not be set aside, and a defense upon the merits permitted."
That case was followed in Westbrook v. Rice, 28 N.D. 324,148 N.W. 827, wherein it is said, "Excusable neglect is defined as a lack of attention to the progress of the cause or failure to attend the trial, which is excused or justified by the peculiar circumstances of the case."
In this case the order from which relief is sought, while made under a statute permitting dismissals without prejudice, in effect finally determines the merits, for it dismisses the appeal from the county court and thus results in affirmance of the order from which that appeal was taken. While the question of vacating a *Page 503 
judgment or order entered by default through the inadvertence of his counsel is largely a matter of discretion of the trial court, this court is more reluctant to interfere with an order granting relief from such a default than from one refusing to grant such relief. Mueller v. Occident Elevator Co. 55 N.D. 206, 212 N.W. 830. In this case it appears to us that the oversight of counsel for the appellant is excusable and that the appellant should not be precluded thereby from a hearing of his appeal upon its merits.
The respondents strenuously argue that the appeal to the district court was not properly taken and is not based upon a meritorious claim. These are matters to be urged in the district court and not upon this appeal. We cannot determine them here upon a review of the order denying relief from default. Croonquist v. Walker, 50 N.D. 388, 196 N.W. 108. We adhere to our former ruling that the order denying the application of the appellant is reversed.
NUESSLE, Ch. J., CHRISTIANSON and BURKE, JJ., and GRIMSON, District J., concur.
BURR, J., did not participate.